DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The amendment and remarks of 14 January 2021 are entered.
	Claims 11-26 have been canceled. Claims 1-10 and 27 are pending. Claims 1-9 and 27 are withdrawn. Claim 10 is being examined on the merits.
The Restriction/Election requirement of 16 June 2020 remains in effect.
The amendment has overcome the rejection of claims 10, 14, and 15 under 35 U.S.C. 101.
The amendment has overcome the rejection of claims 10, 14, and 15 under 35 U.S.C. 102(a)(1) as being anticipated by Paolisso.
The amendment has overcome the rejection of claims 10-15 under 35 U.S.C. 102(a)(1) as being anticipated by ‘484.
The amendment has overcome the rejection of claims 10 and 15 under 35 U.S.C. 102(a)(1) as being anticipated by ‘795.
The amendment has overcome the rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over Paolisso and Siebenhofer.
The amendment has overcome the rejection of claims 11-13 under 35 U.S.C. 103 as being unpatentable over ‘795 and Siebenhofer.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 10 is rejected under 35 U.S.C. 103 as being obvious over Christe et al. (WO 2015/171484 A1, published 12 November 2015, filed 4 May 2015, priority to 8 May 2014, hereafter referred to as ‘484) and Paolisso et al. (Diabetes Care 18:200-205, published February 1995, hereafter referred to as Paolisso).
The applied reference has a common assignee (Eli Lily and Company) with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
The ‘484 application claims a combination of an insulin and treprostinil, where the treprostinil is at 0.01 to about 30 µM and the insulin is from 40-500 IU/mL (see e.g. claims 1 and 4). The ‘484 application further claims that the insulin is insulin lispro (see e.g. claims 2 and 3). The composition where 40 U of insulin is present with 0.01 µM of treprostinil is about 30 U insulin to 1 nmol treprostinil. 
The difference between ‘484 and the claimed invention is that ‘484 does not teach use of iloprost.
Paolisso teaches the combination of insulin with iloprost (see e.g. p.201 col.10. Low dose iloprost infusion is taught to strengthen insulin action independent of a decline in vascular tone due to the iloprost (see e.g. p.204 Col.3 to p.205 Col.1). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of ‘484 containing 40 U of insulin lispro and 0.01 µM treprostinil by substituting iloprost for the treprostinil as found in Paolisso. The motivation to substitute the components comes from Paolisso 1 receptor agonists. There would be a reasonable expectation of success because iloprost was already suggested to be combined with insulin as in Paolisso, with a skilled artisan expecting that substitution of treprostinil as in ‘484 with another prostacyclin IP1 receptor agonist in the form of iloprost would offer similar results. The invention would be prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Z.J.M/Patent Examiner, Art Unit 1658             

/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658